DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on May 14, 2021, is acknowledged.
Claims 21-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Upon further consideration, the Examiner determined that an election of species requirement is necessary.
This application contains claims directed to the following patentably distinct species SEQ ID NOs: 2-24. The species are independent or distinct because they have different chemical structures. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1-23 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Nicholas Herrel on July 14, 2021, a provisional election was made with traverse to prosecute the invention of SEQ ID NO: 24.  Affirmation of this election must be made by applicant in replying to this Office action.  

The search was extended and prior art that reads on claims 1, 2, 5, 7, 8 and 10 was found. Therefore, the search was not extended further in accordance with MPEP § 803.02.
Claims 3, 4, 6 and 11-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 9 is indefinite because it is not clear how the function recited in the claim defines the number of non-peptide oligourea residues in the substitution.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 7, 8, 10 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wiszniewska et al. (“Synthesis of peptidomimetics: An evaluation of p-nitrophenyl carbamate of ethylenediamine,” Letters in Peptide Science, 10: 33-39, 2003).
	Wiszniewska et al. teach an analogue of 1-4 enkephalin containing two alkylurea units instead of two glycine residues:

    PNG
    media_image1.png
    255
    647
    media_image1.png
    Greyscale

wherein n is two. The analogue is a peptide-oligourea hybrid foldamer compound of the formula in instant claim 1 wherein Y and Z are the tyrosine and phenylalanine alpha-amino acid residues of the u is the alkylurea unit substitution of two glycine residues of the parent 1-4 enkephalin peptide, and m is 1. The alkylurea units mimic the parent alpha-amino acid side chain chemistry and 3-D configuration because the corresponding amino acids in the parent peptide are glycine. The analogue demonstrated biological activity of the parent peptide (Table 2, p. 38, column 2). Therefore, all of the limitations of claims 1, 2, 7, 8, and 10.
	With respect to claim 5, the non-peptide oligourea residues comprise the same side chain as glycine.
	With respect to claim 20, the composition used in the assay is suitable for pharmaceutical use.

Allowable Subject Matter
The following claims drafted by the examiner and considered to distinguish patentably over the art of record in this application, are presented to applicant for consideration: 

Delete the text of claim 12 and insert
--A GLP-1 peptide-oligourea hybrid foldamer comprising a GLP-1 peptide wherein four consecutive amino acid residues are replaced with three consecutive oligourea residues of formula (II) or eight consecutive amino acid residues are replaced with six consecutive oligourea residues of formula (II):

    PNG
    media_image2.png
    149
    294
    media_image2.png
    Greyscale

wherein R is a proteinogenic amino acid side chain selected from alanine and a side chain at the corresponding position in the GLP-1 peptide.--

Cancel claims 1-11.

Allow claims 13-19 as previously presented.
In claim 20, line 2, delete “claim 1” and insert --claim 12-- therefor.
In claim 21, line 1, delete “disease” and insert --metabolic disorder-- therefor.
In claim 21, line 3, delete “claim 1” and insert --claim 12-- therefor.

Cancel claim 22.

In claim 23, line 1 delete “claim 22” and insert --claim 21-- therefor.

The following is a statement of reasons for the indication of allowable subject matter:  US20170298112A1 teaches GLP-1 foldamers comprising non-consecutive urea amino acid residue substitutions (paragraph [0008], [0056], [0241]). US20170298112A1 does not teach nor suggest a GLP-1 peptide wherein four consecutive amino acid residues are replaced with three consecutive oligourea residues of formula (II) or eight consecutive amino acid residues are replaced with six consecutive oligourea residues of Formula I. Therefore, the proposed claims are novel and unobvious over US20170298112A1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA MARCHETTI BRADLEY whose telephone number is (571)272-9044.  The examiner can normally be reached on Monday-Friday, 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTINA BRADLEY/Primary Examiner, Art Unit 1654